REGAN, Judge
(dissenting).
I respectfully dissent. A freight train moving four miles per hour runs into the center of what was obviously a parade led by a “police car” and its mourning “siren”, during broad daylight, at a busy intersection. If the reasoning of the majority opinion is correct then the rationale of the existing jurisprudence relating to negligence, last clear chance and discovered peril has only very remote or no application when a Sccomotive “crew” is involved.
The accident resulted because the crew “failed to see what it could have seen” if it had simply exercised its sense of sight and of reasoning. It relied instead entirely on “blinker lights” located in the intersection, its own “bell” and “headlight” to afford an unobstructed passageway over the crossing.
The whole tenor of the record indicates that the crew was obviously derelict in its duty of maintaining a proper lookout commensurate with the conditions existing in a “blind” and much trafficked intersection moments before the accident became imminent.